Case 7:19-cr-00700-VB Document 166 Filed 11/02/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
  

 

 

a X ij
UNITED STATES OF AMERICA : PMONICALLY FLEG
ORDER |
Vv. H
: 19 CR 700-1 (VB
WENDELL JONES, :
Defendant. :
ee ere ee eee ee eee we ee ee ee ee ee eee eee xX

Defendant Wendell Jones has made a request for new counsel. Accordingly, with respect
to defendant Jones only, a telephonic status conference is scheduled for November 16, 2020,
at 12:00 p.m. At the time of the scheduled hearing, government counsel, as well as counsel for
defendant Jones, and defendant Jones shall attend by calling the following number and entering
the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: November 2, 2020
White Plains, NY SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
